Title: To Thomas Jefferson from J. D. Rittener, 2 October 1803
From: Rittener, J. D.
To: Jefferson, Thomas


          
             Vevey 2e 8bre. 1803 en Suisse
          
          Des longtems J’ai le Projet de M’aller fixer dans Votre Patrie, & di conduire Quelques—bons laboureur. si Jusqu’ici je ne l’ai Executé c’est le Manque de Moyen, Car pour Se procurer des laboureur il faut pouvoir leurs payer les fraix de Voyage, qui sont assé Conséquand. J’ai donc crus Monsieur le Président devoir M’adresser directement a vous pour Vous demander si le Gouvernement, (Qui Paroit S’interresser a ce qu’il s’introduise des Collomb Agriculteur) ne payeroit pas les fraix de Voyage a ceux qui iroit. tant pour l’agriculture que des Gens De Professions, dans ce Cas il faudroit Qu’une Maison a Bordeaux féut chargèr de Payer les fraix, a l’arrivée audit Bordeaux & une au lieux du Debarquement Jusqu’a la Destination, Quand aux terres Qu’elle Sonts les Conditions Sous les Qu’elles ont Les delivres & la Quantité a châque famille, Je prend la Liberté de vous adresser la Presente Sous Envelope de notre Consul de Comerce a Bordeaux: dans l’attente d’une réponse, recevez Monsieur le Pres. les Salutations bien Sincerres de Votre devoue Serviteur
          
            J. D. Rittener
            
          
         
          Editors’ Translation
          
            
              
              Vevey, Switzerland2 Oct. 1803
            
            It has been my longtime intention to settle in your country and bring workers there. I have not yet accomplished that goal because I lack the means to do so. To hire workers one must pay their travel costs, which are considerable. I thus feel obliged, Mister President, to address you directly to ask if your administration (which seems to be interested in having farmers immigrate) could pay the travel expenses of those who go there for farming or other professions. In that case, a company in Bordeaux would need to be entrusted with paying the costs upon arrival in Bordeaux and again from there to the destination. As for land, under what terms is it distributed? And how much for each family? I take the liberty of including this letter in the pouch of our commercial consul in Bordeaux. In hopes of your reply, please accept, Mister President, the very sincere greetings of your devoted servant.
            
              J. D. Rittener
              
            
          
        